The appellant is a domiciled resident of Boston, Mass., and a practicing physician making a specialty of the treatment of catarrh. His main or regular office is in Boston, and for ten years past, except when absent from the country or prevented by illness, he has visited Providence in the practice of his specialty on stated days each month. He has had no office in Providence except the rooms he has taken in the hotels at which he has stopped. He has notified his patients of his visits to Providence by advertisements in the Providence Journal, and has met them *Page 313 
in his rooms at the hotels at the times mentioned in the advertisements. He has also during this ten years, for greater or less periods, been in the habit of visiting, in the practice of his specialty, Worcester, Springfield, New Bedford, and Lowell, Mass., in the same manner as he has visited Providence.
On these facts the State Board of Health decided that he was to be regarded as an itinerant doctor within the meaning of Pub. Laws R.I. cap. 1353, § 4, of May 16, 1895, which provides that "Nothing in this chapter shall be so construed as to authorize any itinerant doctor to register or to practice medicine in any part of this state." We think that this decision was correct, and affirm it accordingly.